      Case 8:17-cv-00278-CJC-DFM Document 363 Filed 11/20/19 Page 1 of 1 Page ID #:5810

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                          CIVIL MINUTES - TRIAL

 Case No.        SACV 17-00278-CJC (DFMx)                                                                    Date     November 20, 2019
 Title:          Fermin Vincent Valenzuela v. City of Anaheim et al

 Present: The Honorable           CORMAC J. CARNEY
                        Gabriela Garcia                                                                    Debbie Hino-Spaan
                           Deputy Clerk                                                                Court Reporter/Recorder


                Attorneys Present for Plaintiff(s):                                               Attorneys Present for Defendants:
Dale Galipo; Garo Mardirossian; Lawrence Marks;                                 Moses Johnson; Jill Williams; Steven Rothans
Douglas Linde
                             Day Court Trial                       7th                    Day Jury Trial
                                               st
           One day trial:           Begun (1 day);               Held & Continued;          X      Completed by jury verdict/submitted to court.
      The Jury is impaneled and sworn.
      Opening statements made by
      Witnesses called, sworn and testified.              Exhibits Identified             Exhibits admitted.

      Plaintiff(s) rest.                                  Defendant(s) rest.
 ✔    Closing arguments made by                       ✔   plaintiff(s)           ✔      defendant(s).                Court instructs jury.
      Bailiff(s) sworn.                             ✔     Jury retires to deliberate.                                Jury resumes deliberations.
 ✔    Jury Verdict in favor of                      ✔     plaintiff(s)                  defendant(s) is read and filed.
 ✔    Jury polled.                                        Polling waived.
 ✔    Filed Witness & Exhibit Lists                   ✔   Filed jury notes.      ✔      Filed jury instructions.
      Judgment by Court for                                                             plaintiff(s)                 defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                         plaintiff(s)                 defendant(s).
      Case submitted.                Briefs to be filed by
      Motion to dismiss by                                                       is             granted.           denied.           submitted.
      Motion for mistrial by                                                     is             granted.           denied.           submitted.
      Motion for Judgment/Directed Verdict by                                    is             granted.           denied.           submitted.
      Settlement reached and placed on the record.
      Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
      Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
      Trial subpoenaed documents returned to subpoenaing party.
      Case continued to                                                                     for further trial/further jury deliberation.
 ✔    Other: Briefing schedule on any post trial motions and proposed judgment due by December 2, 2019.


                                                                                                                       1        :          45
                                                                                Initials of Deputy Clerk                     gga
cc:


CV-96 (10/08)                                                 CIVIL MINUTES - TRIAL                                                             Page 1 of 1
